department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your xxxxxxxxx or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date uil legend state date date chairman vice chairman secretary treasurer representative company dear facts you were organized under the laws of state on date you filed form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code on date we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below you forges a distinctive and meritable relationship between computer end users advertisers and charitable organizations through a computer networking site computer end users are introduced to view advertisements from companies and businesses that have agreed to donate to the charities and or foundations of your articles of incorporation articles state that you are organized and operated exclusively for charitable purposes within the meaning of sec_501 specifically your articles describe your purpose as follows xxxxxxxxxx the computer end user’s preference thus organization of all donations made to the charity of users choice will be given to that charitable your amended bylaws state that you will also hold workshops and seminars for non-profit organizations pursuant to your response to the internal_revenue_service service request for additional information your creators’ vision is to create a company you that provides services to a for profit as well as nonprofits this is their vision you state that you will devote less than toward conducting a free workshop about nonprofit management an educational activity which representative and other cpas volunteers will conduct quarterly percent of your resources financial or otherwise you will limit your workshops audience to non-profit organizations both old and new the purpose of these workshops will be to explore and review variety of problems new and existing charitable organizations encounter the topics discussed in the workshop will include nonprofit board_of directors drafting mission and vision statements ethical and legal issues concerning nonprofit_organizations liability risk management and insurance the use of the internet financial management forming and running a nonprofit coalition and organization and program evaluation you provided copies of educational materials produced and copyrighted by another organization that you intend to distribute at these workshops you stated that you have no copies of your own educational materials such as brochures booklets handouts etc because they are still in development you also stated that you have not conducted your first workshop you will advertise the workshops by sending e-mails and letters to non-profit organizations registered on your website you plan to use the workshops as an opportunity to promote the fundraising service described below other than stating that representative and various cpas and attorneys will teach the workshops you did not submit list of your instructors their credentials resumes you will devote the remaining -_ percent of your resources to operate a computer networking and fundraising website that provides a fundraising engine for sec_501 organizations fundraising program the fundraising program operates by soliciting advertisers to pay to advertise their products services on your website in return advertisers are promised that members of the public users will view their advertisements with the ultimate goal of purchasing said advertised goods and or services you allow any legal advertising content xxxxxxxxxx users are defined as members of the public who register on your website and intend to help charities for free by viewing advertisements on your website users are informed that by viewing advertisements on your website a portion of the revenues you receive from advertising fees will be donated to the charity of the users’ choice your fundraising program utilizes cookies a program identifying user preferences browsing history shopping cart contents etc to ensure that the advertisements viewed are tailored to the viewing audience in addition to viewing advertisements users may also use the social networking aspects of your website such as chat and e-mail to communicate between themselves you acknowledge that these services serve no tax-exempt purpose your website will also provide website links of sec_501 organizations so users can make donations directly to their choice sec_501 organization s you state that no part of donations from users directly to sec_501 organizations will be used to cover your operating_expenses sec_501 tax-exempt organizations may register for free to become members members of your fundraising program you will not charge members any administrative fees to use your service however you will verify the tax-exempt status of members by requesting copies of their exemption letters and you will also confirm their exemption with the service users will be able to view a member's name ein date of incorporation mission purpose contact information board_of directors and the amount of donations a member has received via your website members cannot opt_out of the publication of this information no formal agreement exists between you and any members you have an agreement agreement with company a for-profit web marketing and advertising service provider to provide and manage all computer networking systems computer information technologies communication and computer applications distribution of digital advertisements placements marketing and public relations for you pursuant to agreement t his agreement is intended to be an exclusive arrangement to cover all services mentioned above and are related to the day to day operations of you a non-profit corporation you state that for-profit advertisers will advertise on your website and company will negotiate all contracts because they company will be the ones providing the service further company will obtain and maintain all contracts with advertisers because company will hold the contracts with the advertisers company will sign all contracts thus you are not a party to the advertising contracts you also state that presently company has not entered into any advertising contracts you stated that you will not pay company any compensation_for services provided however you also state that in order to pay for expenses they company will receive a percentage of advertising revenues in order to pay for expenses production management and to over see and maintain advertisers accounts you state that because company contracts with the advertisers company not the advertisers will pay revenues to you after company collects payments from the advertisers company will retain a percentage to cover company’s expenses the percent of revenues that company retains will vary by contract in addition there is no cap xxxxxxxxxx on the percentage or total amount company will transfer to you also there is no cap on the percentage company will retain for expenses you state that of our advertising revenue will be donated to charities and it will increase intime we will keep to start you also state that your funding will come from donations from the public and companies corporations that acknowledge their interest in supporting your programs however pursuant to your revised statement of revenues and expenses in your first three years of operation you expect to derive percent of your operating budget from advertising fees company has at all times been owned operated and controlled by two members of your board_of directors chairman and vice chairman during the period you contracted company to manage all your day to day advertising and online donation operation you stated that you did not solicit bids for similar services or consider companies other than company because it was chairman's and vice chairman’s vision to create a company that provides services to a for profit as well as nonprofits you stated that t here was no reason to look to other companies when the service needed was already created by the creators of company the inforstructor sic was already there to provide the services needed for you by a vote of your three- member board_of directors-chairman vice chairman and secretary treasurer-you ajpproved the services of company to operate maintain run and continue its designated business including social media and advertising hosting for you from the information you submitted you and company also share the same office space specifically your guidelines for oversight and control of company provide that the only ground on which you may refuse an advertiser is for illegal content in its ad or ads includes c ontent related to engaging in promoting or facilitating illegal or legally questionable activities such as drugs bombs theft and online pirating hacking spamming and infecting as governed by united_states federal_law warez p2p torrent sites illegal music downloads and pirated software distribution and promotion of spyware or malware and copyright infringement absent any such violation described above your oversight over company’s operations is minimal because company manages your entire day to day advertising and online donation operation illegal content law sec_501 exempts from taxation any corporation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 provides that the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for xxxxxxxxxx one or more of the purposes specified in that section organizational or operational_test it is not exempt if an organization fails to meet either the sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirement of this subsection the burden_of_proof is on the organization to show that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes among other things lessening the burdens of government relief of the poor and distressed or of the underprivileged advancement of education or science erection or maintenance of public buildings monuments or works and promotion of social welfare by organizations designed to accomplish any of the above purposes or in part to defend human and civil rights secured_by law sec_1_501_c_3_-1 provides that the term educational relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 example provides that an educational_organization includes an organization whose activities consist of presenting public discussion groups forums panels lectures or other similar programs such programs may be on radio or television revrul_64_182 1964_1_cb_186 involved an organization whose charitable purpose was carried out by aiding other charitable organizations through contributions and grants to such organizations for charitable purposes the service held that the organization was deemed to be operated exclusively for one or more exempt purposes and not as an unrelated_trade_or_business under sec_1_501_c_3_-1 where it is shown to be carrying on through such contributions and grants a charitable program commensurate in scope with its financial resources revrul_67_5 1967_1_cb_123 held that a foundation controlled by the creator’s family and operated to enable the creator and his family to engage in financial activities did not qualify under sec_501 because the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family specifically the foundation was created under a_trust agreement between the donor and members of his family as trustees the trust agreement set forth exclusively charitable purposes and directed the trustee to pay over xxxxxxxxxx the entire net_income to charity the creator and his family contributed shares of common_stock in their family-owned_corporation by a series of financial transactions involving the corporation the creator and his family succeeded in shifting the economic advantages and voting control in this company from the common_stock held by the foundation to the preferred_stock held by the creator and his family the preferred_stock consistently paid dividends whereas the common_stock did not as a result the foundation owned non-income producing assets and was prevented from carrying on its charitable program commensurate in scope with its financial resources thus the foundation's purpose was to serve the private financial interests of its creator and his family furthermore the foundation failed to serve a public rather than private interest revrul_67_149 1967_1_cb_133 held that an organization formed for the purpose of providing financial assistance to several different types of tax-exempt organizations was itself exempt from tax under sec_501 the organization carried on no other operations than to receive contributions and incidental investment_income and to make distributions of income to such exempt_organizations at periodic intervals revrul_74_16 1974_1_cb_126 held that an organization formed to assist individuals in developing nations to improve their living conditions through educational programs on credit problems and to instruct and train individuals from those nations in the techniques of organizing and managing credit unions qualifies for exemption as an educational_organization under sec_501 c of the code pamphlets and other materials providing information on the provident use of money and the need for cooperative action to solve the problems of scarcity of credit are distributed to members of the community in 326_us_279 the supreme court held that if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose an organization will not be regarded as operated exclusively for exempt purposes 31_tc_141 provides that in order to qualify for exemption from tax an organization has the burden of proving that it is both organized and operated exclusively for charitable purposes and that no part of its net_earnings inures to the benefit of any private individual is tantamount to a joint_venture between the organization and persons in control of the organization will disqualify such an organization from qualifying for tax-exempt status as an organization described under sec_501 further a ratio of income based compensation agreement that in 222_fsupp_151 e d wash the court held that even a small amount of private_inurement is fatal to a sec_501 exemption in beth-el ministries v u s u s tax cas cch p9412 the court held that even if the benefit inuring to the members is small it is still impermissible in 765_f2d_1387 9th cir the united_states court_of_appeals for the ninth circuit found it unnecessary to consider the reasonableness of payments made by the applicant to a business owned by its officers the court stated that t he critical inquiry is xxxxxxxxxx not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for- profit organization benefits substantially from the operation of the church in 71_tc_1067 the tax_court held that compensation need not be unreasonable or exceed fair_market_value to be private benefit specifically the court stated nlor can we agree with petitioner that the critical inquiry is whether the payments made to international were reasonable or excessive regardless of whether the payments made by petitioner to international were excessive international and est inc benefited substantially from the operation of petitioner in p l l scholarshi82_tc_196 the tax_court found that an organization that operated charitable bingo on the premises of a bar allowed the bar to increase its sales of food and drinks by its operation in the bar thereby benefitting the bar in more than an insubstantial way the organization and bar were controlled by some of the same persons the court held that the operations of the organization and bar were so interrelated as to be functionally inseparable the effect of which was that any economic benefit the bar received was not incidental in 92_tc_1053 the tax_court determined that the american campaign academy a training program for political campaign professionals operated for the private benefit of the republican party because its curriculum was tailored to republican interests its graduates worked for republican candidates and incumbents and it was financed by republican sources the tax_court defined private benefit as nonincidental benefits conferred on disinterested persons that serve private interests private benefits included advantage profit fruit privilege gain or interest in international postgraduate medical foundation v comm’r 56_tcm_1140 an organization that conducted continuing medical education tours abroad exclusively used one for-profit travel agency to arrange its travel tours the same individuals controlled both the organization and the for-profit travel agency and the organization did not solicit bids from any other travel agency furthermore both entities shared the same office as both entities were interrelated the court held that the organization was operated for the benefit of the for-profit travel agency analysis an organization seeking tax-exempt status under sec_501 must be organized and operated exclusively for charitable or other exempt purposes with no part of its net_earnings inuring to the benefit of any private_shareholder_or_individual see also sec_1_501_c_3_-1 an it engages organization is operated exclusively for one or more exempt_purpose only if primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 see sec_1_501_c_3_-1 based on the information provided your primary purpose is to engage in advertising a commercial activity you contracted with company a company owned by two of your board members to manage your day-to-day advertising and online donation operation company is xxxxxxxxxx solely responsible for negotiating contracting and maintaining the contracts with the for-profit entities that advertise on your website you are not organized and operated exclusively for one or more exempt_purpose because your primary purpose is to provide advertising services a commercial activity through company to for-profit entities see 326_us_279 neither are you operated exclusively for educational_purposes within the meaning of sec_501 although you state that your primary goal is to conduct educational activities you failed to submit information or material to show that you are primarily engaged in educational activities under sec_501 and in fact you state that you dedicate less than two percent of your financial personnel and other resources to your educational workshops to qualify for tax- exempt status under sec_501 as an organization that renders educational purpose an organization must conduct seminars conferences workshops etc for example in revrul_74_16 1974_1_cb_126 the organization involved also provided educational materials such as pamphlets and other materials that contain information that educated the intended audience the information you submitted indicates that you have not conducted any workshops the materials you use to teach the workshops are copyrighted material published by another organization you failed to submit copies of any brochures handouts power point you created that you will use to teach the workshops other than stating that representative various cpas and attorneys will teach the workshops you failed to submit information resumes of the instructors that will teach the workshops you also failed to submit your workshops curriculums thus based on the foregoing because you have not shown that you conduct any educational activities described under sec_501 you do not qualify for tax-exempt status as an organization described under sec_501 even if you qualified as an organization described under sec_501 you do not operate exclusively for charitable purposes because your advertising activities serve substantial private interests rather than public interest under sec_501 an organization organized exclusively to carry on a charitable or educational purpose s among others must make certain that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual organization’s net_earnings inure in whole or in part to the benefit of private shareholders or individuals the organization is not operated exclusively for one or more exempt purposes see sec_1_501_c_3_-1 if the you must establish that you are not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests before you can qualify for tax- exempt status as an organization described under sec_501 see sec_1 c - d ii inurement no matter how minute is a bar to tax-exempt status under sec_501 see 222_fsupp_151 e d wash beth-el ministries v u sec_5 u s tax cas cch p9412 you entered into agreement with company to manage your day-to-day operation company’s primary operation consists of rendering advertising services to for-profit entities company retains a portion of the advertising revenue to cover its expenses the contract between you xxxxxxxxxx and company is not a product of an arms’ length negotiation in addition the circumstances surrounding the contract between you and company show that you entered into the contract to further the financial interest of company the circumstances include the following a company is owned by two of your board members chairman and vice-chairman this creates a conflict of interests b you did not solicit bids from other entities that offer similar services as company you stated that because company provides the services you needed there was no need to look to other companies c by a vote of your three-member board_of directors-chairman vice chairman and secretary treasurer you approved and contracted company to completely operate maintain and manage your entire operation this also creates a conflict of interest d even from the documents you submitted you and company share the same office space e you submitted no information to show that the fee company receives from the advertising revenue is comparable to what a similarly situated entity like company will receive f last you placed no cap limit on the fee that company will receive thus company can receive unlimited income that can more compensate company for its services the foregoing facts indicate a joint_venture between you and company a ratio of income based compensation agreement that is tantamount to a joint_venture between the organization and persons in control of the organization will disqualify such an organization from qualifying for tax-exempt status as an organization described under sec_501 see 31_tc_141 see also 765_f2d_1387 9th cir p l l scholarshi82_tc_196 and_international postgraduate medical foundation v commissioner 56_tcm_1140 this arrangement confers to inappropriate benefit to company and its owners chairman and vice-chairman any amount of inurement will bar exemption for an organization seeking exemption under sec_501 see 222_fsupp_151 e d wash beth-el ministries v u s u s tax cas cch p9412 your activities also substantially benefit your advertisers even though they pay to advertise on your website private benefit need not be strictly monetary see 92_tc_1053 in american campaign academy the tax_court determined that the american campaign academy a training program for political campaign professionals operated for the substantial private interests of the republican party because its curriculum was tailored to republican interests its graduates worked for republican candidates and incumbents and it was financed by republican sources similar to american campaign xxxxxxxxxx academy you tailor your advertising services to benefit your advertisers your fundraising program provides advertisers with a motivated and potentially large viewing audience furthermore unlike other advertising forums in which advertisements are merely incidental to the desired content your site features the advertisements as its primary content users visit the website for the express purpose of viewing advertisements these advertisements are tailored to your viewing audience using cookies your service allows advertisers to more effectively reach their target audiences the private benefit received as a result of this outcome is more than incidental because the goal of advertising is to increase sales by reaching a target audience thus you benefit private persons rather than the public incidental private benefit is permissible when it is an unintentional and unavoidable byproduct of charitable activity this is not the case here the benefits the advertisers receive are significant and not incidental a significant portion of your entire operation consists of this advertising operation an organization that seeks tax-exempt status as an organization described under sec_501 can only be serve a public interest not private interest see sec_1 c - d ii you serve significantly the interest of the for-profit advertisers therefore you are not operated exclusively for one or more exempt purposes under sec_501 because you benefit the interest of the advertisers and not the interest of the public conclusion based on the information you provided we conclude that you do not qualify for tax-exempt status as an organization described under sec_501 because you operate for substantial non- exempt purposes and you also serve private interests rather than public interests you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete this declaration must be signed by an elected officer a member of the board_of directors or a trustee rather than an attorney or accountant you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you xxxxxxxxxx if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address xxxxxkxkxkxkxkkxkxkkk xxxxxkxxkxxkxkkxkkkk xkxxxxkxkxkxxkkxkk kxxxxkxkxkxkkxxkkkxkk xxxxkxkxkkxxkxkkxkxkk xxxxxkxxkxkxkxkxkkxkx you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations
